Citation Nr: 0812429	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for service connected post-traumatic stress disorder 
(PTSD), from February 28, 2003 through March 7, 2005.

2.	Entitlement to an initial rating in excess of 50 percent 
for service connected PTSD, from May 1, 2005.


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1947 to April 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for PTSD, evaluating it at 30 
percent from February 28, 2003, the date the RO received the 
veteran's claim.  The RO issued a notice of the decision in 
October 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) as to the rating assigned in December 
2004.  Subsequently, in November 2005 the RO provided a 
Statement of the Case (SOC), and thereafter, in January 2006, 
the veteran timely filed a substantive appeal.

Thereafter, in August 2007, the RO issued another decision 
and notice of decision, which granted a temporary total 
disability rating from March 8, 2005 through April 30, 2005, 
due to hospitalization for PTSD under 38 C.F.R. § 4.29, and 
continued the 30 percent rating from May 1, 2005.  Then, in 
October 2007, the RO provided yet another decision, which 
elevated the veteran's PTSD evaluation to 50 percent from May 
1, 2005.  It issued a notice of this decision in December 
2007 as well as a Supplemental Statement of the Case (SSOC).     

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide or failed to provide in a timely fashion, any 
resulting prejudice has been rebutted.

2.  From February 28, 2003 through August 1, 2003, the 
veteran's PTSD was  manifested by occupational and social 
impairment with reduced reliability and productivity and a 
GAF scale score of 41; while there is some indication of 
suicidal ideation and difficulty in adapting to stressful 
circumstances, his PTSD was not productive of social and 
occupational impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.

3.  From August 2, 2003 through November 21, 2004, the 
veteran's PTSD was not manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships and the only GAF 
scale score reported during this time was 75 based upon a 
thorough mental status examination.  

4.  From November 22, 2004 through March 7, 2005, the 
veteran's PTSD was  manifested by occupational and social 
impairment with reduced reliability and productivity; while 
there is some indication of suicidal ideation and difficulty 
in adapting to stressful circumstances, his PTSD was not 
productive of social and occupational impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.

5.  From May 1, 2005, the veteran's PTSD has been manifested 
by social and occupational impairment with deficiencies in 
most areas; the only GAF scale score based upon examination 
reported during this time was 58.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 50 
percent, but no more than 50 percent, for service connected 
PTSD from February 28, 2003 through August 1, 2003, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2007).   

2.  The schedular criteria for an initial or staged rating in 
excess of 30 percent for service connected PTSD from August 
2, 2003 through November 21, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2007).  

3.  The schedular criteria for a staged rating of 50 percent, 
but no more than 50 percent, for service connected PTSD from 
November 22, 2004 through March 7, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2007).   

4.  The schedular criteria for an initial or staged rating in 
excess of 50 percent for service connected PTSD from May 1, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code 9411 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2003 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the information it failed to 
provide or failed to provide in a timely fashion, any 
resulting prejudice to the veteran has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2003 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claim, and clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  The Board thus finds that the veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board notes that the July 2003 letter did not 
specifically ask the veteran to provide VA with any other 
supporting evidence or information in his possession.  Where 
such an error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.  

The Board determines that any presumed prejudice as a result 
of the defective VCAA notice has been rebutted.  
Specifically, in his January 2006 substantive appeal, the 
veteran indicated that "I will acquire some of my records 
from my treatment and provide them upon receipt," and, in 
February 2006, the veteran offered such additional supportive 
evidence.  Thereafter, in an April 2006 correspondence, he 
affirmed that he had received VCAA notice about the evidence 
and information needed to substantiate the claim and that he 
knew that he could "indicate whether you intend to submit 
additional information or evidence you know about that would 
help support your claim."  He also conveyed at this time 
that he "had no other information or evidence to give VA to 
substantiate my claim.  Please decide my claim as soon as 
possible."  In addition, in its December 2007 SSOC cover 
letter, the RO apprised the veteran that "you may always 
send us more evidence about the claim you are appealing."  
Thereafter, on March 4, 2008 the veteran, through his 
accredited representative, submitted a VA Form 646, which 
presented the veteran's argument on appeal, and cited to 
supportive evidence previously offered, namely VA inpatient 
treatment records and a letter from the Vet Center dated 
January 2006.  In addition, on March 6, 2008 the RO sent a 
letter to the veteran, indicating that it had certified his 
appeal to the Board and directing him that he could ask to 
appear before the Board for a hearing and send the Board 
additional evidence concerning the appeal.  The veteran has 
not responded with any additional evidence.  Under such 
circumstances, and in view of this cumulative body of 
evidence, the Board concludes that any presumed prejudice to 
the veteran as a result of the lack of "evidence in your 
possession" language in the July 2003 RO letter has been 
rebutted, as he has behaved in a manner that leads the Board 
to conclude that he actually understood that he should submit 
all pertinent evidence in his possession that could support 
his claim.         

With respect to the Dingess requirements, the June 2003 RO 
letter provided the veteran with notice of what type of 
information and evidence was needed to substantiate the 
service connection claim, but it failed to apprise him of 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the rating.  Instead, 
the December 2007 SSOC provided him with notification of 
these two elements.             

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the October 2004 RO decision that is the subject of this 
appeal in its July 2003 letter.  However, as noted above, the 
RO supplied belated notice of the Dingess elements relating 
to effective dates and calculation of disability ratings.  
Despite this timing error, the Board concludes that any 
presumed prejudice has been rebutted, given the fact that 
neither the veteran nor his accredited representative has 
raised any issue relating to the February 2003 effective date 
assigned to the initial grant of service connection for PTSD.  
In addition, with respect to the manner in which VA 
calculates disability ratings, the veteran has demonstrated 
actual knowledge of this information, as reflected in his 
February 2006 statement where he asked for a 70 percent 
evaluation, as well as his accredited representative's March 
2008 VA Form 646, where he reproduced verbatim the rating 
criteria governing 50 percent, 70 percent and 100 percent 
evaluations for PTSD.  Dalton, 21 Vet. App. at 30.  Having 
shown actual knowledge of said applicable rating criteria, 
any presumed prejudice as a result of the belated Dingess 
notice has been rebutted.    

The Board parenthetically notes that the recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
outlined specific VCAA notice requirements for increased 
rating claims does not apply to the instant case, as the 
appeal surrounds an initial higher rating claim, rather than 
an increased rating claim.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003) (determining that additional VCAA notice as to 
"downstream" issues such as effective date or rating 
assigned not required); see also Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006); Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).  
In any event, even if the principles enunciated in Vazquez 
did apply, the veteran has demonstrated actual knowledge of 
applicable rating criteria for PTSD, to include the impact on 
his work, most recently in the March 2008 VA Form 646.  
Dalton, 21 Vet. App. at 30.   
 
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive August 2003 and September 2007 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a 30 percent rating is awarded for "[o]ccupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

b. Initial Higher Ratings
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  

In either circumstance, the Board may assign separate ratings 
for separate periods of time based on the facts found, a 
practice known as "staged" rating.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007) (holding that "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"); Fenderson, 12 Vet. App. at 126.  
Such staged ratings "account[] 'for the possible dynamic 
nature of a disability while the claim works its way through 
the adjudication process.'"  Hart, supra, at 509 (quoting 
O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007)).  Under 
Fenderson, however, the Board will give consideration to all 
the evidence of record from the date of the veteran's claim.  
See Fenderson, supra, at 126, 127.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
March 2003 and April 2003 VA medical notes reflect that the 
veteran had a drawn mood and constricted affect, without 
perceptual distortions or abnormalities in thought process, 
content or speech.  He worried about dying and explained that 
he had trouble communicating with others.  The veteran also 
indicated that he tended to lash out at strangers and 
acknowledged that he had anger problems.      

In May 2003, the veteran described how he had been busy with 
volunteer work and was looking forward to partaking in his 
daughter's birthday celebration.  He described how he would 
lose his temper with his grandchildren, and would blow up at 
his daughters.  He also noted that the events since September 
11, 2001 had made him feel as though he was on the front 
lines again.  The veteran had an anxious mood.  At this time, 
he received a GAF score of 41.    

June 2003 VA mental health records disclose that the veteran 
had some Korean war-related issues that had arisen with the 
anniversary of the start of the war.  He expressed feelings 
of anger and that he had another road rage incident recently.  
The veteran appeared well-groomed with a euthymic mood.    

On August 2, 2003 the veteran underwent a VA psychiatric 
examination.  The clinician reviewed the claims file and 
service records.  The veteran described having the social 
support of his wife and daughters.  He appeared neatly 
groomed, and was alert and oriented as to time, place and 
person with a coherent, and goal-directed thought process and 
no obvious signs of psychotic symptoms or delusional 
thinking.  He had clear, brief and concrete speech at a 
normal rate although his mood appeared anxious, and the 
veteran had grossly intact cognitive functioning.  His 
capacity for insight also appeared intact, and the veteran 
displayed no memory impairment.  He denied suicidal ideation 
at the present time.  

Based on these data, the examiner determined that the veteran 
had recurrent thoughts and war-related memories and avoided 
war-related stimuli.  He had persistent symptoms of 
hyperarousal, to include sleep impairment, irritability, poor 
concentration, hypervigilance, easy startle response, 
depression, concentration problems, and restlessness.  She 
stated that the veteran reported no difficulty with work 
environment or relationships with co-workers and had good 
relations with his wife and daughters.  The clinician also 
stated that the veteran's "psychological difficulties appear 
highly related to his physical and medical conditions and 
recent stressful life events, e.g., declining health, 
obesity, unemployment due to medical condition, limited 
finance, and phase of life problems, and minimally related to 
PTSD."  She therefore concluded that the veteran had mild 
PTSD with mild depressive symptoms and assigned a GAF score 
of 75, noting that the veteran had some meaningful 
interpersonal relationships.     

An early September 2004 VA medical record reflects that the 
veteran had suicidal ideation.  He had put his gun on his 
desk, but decided not to use it, as he felt it was the 
"coward's way out."  The veteran had a depressed mood, but 
appeared well-groomed, and he continued with the Vet Center 
support group.  

As reflected in a subsequent September 2004 VA medical 
record, the veteran denied having any more thoughts of 
suicide, and he noted that he had put his gun away and placed 
the bullets in an inaccessible location.  He continued to 
benefit from the PTSD support group, and looked forward to 
his Fishing Buddies program commencing in the fall.  He 
appeared well-groomed with a slightly depressed mood.      

October 2004 VA medical records indicate that the veteran had 
a slightly depressed mood, but appeared well-groomed.  He 
felt frustrated with his wife and her understanding of his 
PTSD.  Another October 2004 VA medical report denotes that 
the veteran had chronic nightmares and sleep disturbances but 
it was also noted that he had a euthymic mood and seemed 
generally more upbeat and less anxious or angry.  When seen 
on November 8, 2004, when asked how he was doing, it was 
noted that he gave a "thumbs up" gesture.    

It was reported in a November 22, 2004 VA out-patient clinic 
record that the veteran had a down mood.  He seemed tired and 
discouraged, in addition to appearing more "antsy" than 
normal.  He did not sleep well.  He continued to have war-
related dreams on a regular basis

In December 2004, the veteran had a depressed mood but 
appeared well-groomed.  He expressed anger at VA for 
receiving the 30 percent evaluation.  During this time, 
medics had increased his dosage of Citalopram, which yielded 
positive results of less anger, increased frustration 
tolerance and feeling more rested upon awakening.  He 
continued to have sleep problems, but enjoyed the camaraderie 
of his PTSD support group.  The veteran shared that he had 
taken out his gun two months before, and that a group 
therapist had advised him to remove the bullets.     

Also in December 2004, the veteran offered a description of 
his PTSD symptoms, which the events of September 11, 2001 had 
heightened, which included nightmares and flashbacks, 
insomnia, difficulty concentrating, memory lapses and anger 
problems with almost daily road rage.  He stated that he had 
not been able to hold down a civilian job for longer than 
five years.      

January 2005 VA mental health notes indicate that the veteran 
engaged in weekly PTSD groups.  He indicated that he had good 
holidays and had just purchased a fishing boat.  He had a 
mildly depressed mood, but seemed excited about his new boat.    

In February 2005 the veteran described having continual sleep 
difficulties as well as temper problems, manifested by 
picking fights.  He indicated that he had "'been looking for 
somebody to really hurt me.'"  He appeared well-groomed, 
with a euthymic mood and wide-range affect.    

The veteran underwent an in-patient PTSD treatment program 
from March 8, 2005 through April 2005.  

A May 6, 2005 VA medical record indicates that the veteran 
felt shaken up by the passing of a fellow veteran and member 
of his PTSD support group.  He described having anger blow-
ups, but continued to be involved with a Fishing Buddies 
program and Vet Center support group.  Although he appeared 
well-groomed and pleasant, the veteran was anxious and upset 
by the death of his friend.  

Subsequent May 2005 and June 2005 VA medical records indicate 
that the veteran appeared angry that the media had not 
mentioned the anniversary of the outbreak of war in Korea.  
He had a road rage incident recently, where he blew up at his 
wife.  The veteran also described himself as antisocial, but 
it was also noted that he appeared well-groomed with only a 
slightly depressed mood.  His affect was serious and 
brooding.  He continued to engage in the PTSD support group 
but had many flashbacks and sleeping disturbances with the 
impending Memorial Day holiday and war anniversary.    

As noted in July 2005 VA mental health records, the veteran 
had anger problems manifested by almost getting into a 
physical fight with a stranger.  He had gone fishing with his 
daughter at this time, and he had a mildly dysphoric mood.  
The veteran was aware that he had a short fuse and desired to 
work on keeping it in check.  The veteran conveyed that this 
time of year was difficult for him, as it contained 
anniversaries of his time spent in Korea.  Intrusive thoughts 
typically would lift in November.  The clinician assessed him 
as having decreased irritability and improved frustration 
tolerance with increase in Citalopram.    

August 2005 VA medical records note that the veteran 
continued to make good use of therapy, but that he sometimes 
felt down and had anger problems.  He was well-groomed and 
had a mildly depressed mood, with  an initially irritable 
affect, which dissipated after venting his feelings.  He had 
spent time fishing and camping with his wife, and remarked 
that he and she were "'ready to quit'" and often wondered 
why God had not taken them yet.  At this time, the veteran 
had a euthymic mood with consistent affect, improved since 
last session.  He appeared to be working towards looking at a 
positive side of things as opposed to dwelling on the 
negative.  He continued to attend his PTSD support group.     

In September 2005, the veteran conveyed that he had 
flashbacks triggered by Hurricane Katrina coverage.  He 
appeared well-groomed with a dysphoric mood and affect.  He 
continued to make good use of his therapeutic resources.  

As reflected in an early October 2005 VA mental health 
report, the veteran indicated that he had spent a weekend 
with his entire family to celebrate a birthday.  His mood at 
this time seemed upbeat, showing more insight and 
spontaneity.  A subsequent October 2005 VA medical record 
reflects that the veteran had a moderately down mood, with 
constricted affect, and initial irritability.  He continued 
to attend his PTSD group therapy.      

November 2005 VA mental health reports indicate that the 
veteran had disrupted sleep and nightmares.  He reported 
having memories of his time in Korea, and he appeared well-
groomed with euthymic mood with wide-ranging affect.  He 
continued his PTSD support group.      

An early December 2005 VA mental health record discloses that 
the veteran had had a bad few days, with increased 
depression, flashbacks of Korea and intrusive memories.  He 
appeared well-groomed, but melancholy and depressed at this 
time.  According to a subsequent December 2005 VA mental 
health note, the veteran appeared well-groomed, with a mildly 
depressed mood.  

As reflected in numerous January 2006 VA mental health notes, 
the veteran explained that he had discontinued using 
amitriptyline a week ago as he felt that he experienced 
"electric jolts" and hallucinations of seeing an individual 
who appeared to be Korean.  He reported having no such 
experiences since discontinuing said medications.  One 
examiner observed that the veteran appeared neatly dressed, 
with a euthymic mood, with recent hallucinations, and 
continual poor sleep problems.  Another clinician indicated 
that the veteran appeared fidgety and anxious.   

Also in January 2006, L.M., a licensed clinical social worker 
(LCSW), described the veteran's PTSD symptoms as severe.  
Events since September 11, 2001 and Hurricane Katrina had 
exacerbated his symptoms, and he had frequent intrusive 
memories of war-related traumas.  He experienced flashbacks, 
hypervigilance, nightmares, and attempted to avoid triggers 
and reminders of war.  The veteran struggled with anger 
dyscontrol and experienced frequent road rage.  During one 
incident, the veteran's wife reportedly had to hang on his 
arm to prevent him from attacking the other driver.  The 
veteran also tried to volunteer at a convalescent center, but 
quit after experiencing difficulty with a staff member; he 
feared that he would lose control of his anger and hurt 
someone.    

In his January 2006 substantive appeal, the veteran indicated 
that he had suicidal ideation, and that he had attempted to 
take his life in the 1970s and again a year earlier in 2005.  
He described feeling emotionally numb and noted that he had 
received a GAF score of 44 during his in-patient PTSD program 
(history obtained from veteran).  

A February 2006 VA mental health note discloses that the 
veteran appeared angry and irritable with a mildly depressed 
mood.  His affect improved once he had the chance to vent his 
frustrations to the clinician.  

Also in February 2006, the veteran submitted a statement, 
where he indicated his belief that he should receive a 70 
percent rating for his PTSD.  He cited to his GAF score of 44 
(again this was history obtained from the veteran) and 
significant impairment of social functioning and ability to 
work.  

March 2006 VA mental health notes disclose that the veteran 
had increased symptoms of depression and hopelessness.  He 
attended a weekly elders group, and he noted that his sleep 
had improved since restarting his amitriptyline and trazadone 
medication.  The veteran had discontinued the medication 
because he believed that it caused him to experience 
hallucinations of seeing someone who looked Korean sitting 
across from him.  The clinicians assessed the veteran as 
having increased PTSD nightmares, flashbacks and chronic pain 
with a mood decline and irritable affect.    

A May 2006 VA mental health note conveys that the veteran 
felt depressed, but had less nightmares.  He appeared 
dysphoric with congruent affect.  

A June 2006 VA mental health note discloses that the veteran 
stated that he had good days and bad days, but that 
currently, he was having a good day.  The clinician assessed 
the veteran as having a depressed mood, and the veteran's 
wife indicated that the veteran had lost weight and 
experienced interrupted sleep.  

In September 2007 the veteran underwent a VA examination.  
The clinician reviewed the claims file, and noted that the 
veteran had retired in 1988 due to heart problems.  The 
veteran reported attending PTSD support groups and being 
involved with a Fishing Buddies program, although he had quit 
the latter due to impatience with the children he supervised.  
He had been married for 58 years and had four daughters to 
whom he felt close.  

At this time the veteran reported having nightmares and 
flashbacks as well as intrusive thoughts.  He was 
hypervigilant, irritable and had sleeping difficulties.  
Although he currently reported no suicidal ideation, the 
examiner noted that the veteran's medical records had 
documented such a history.  

A mental status examination revealed a well-groomed 
individual with spontaneous speech and orientation as to 
time, place, person and purpose.  He exhibited logical and 
goal-directed thought, and he had no signs of hallucinations, 
delusions or preoccupations.  He displayed attention and 
concentration within normal limits, but experienced 
significant difficulties with memory task.  The veteran had 
an agitated affect, and dysphoric mood.  Based on these data, 
the clinician diagnosed the veteran with chronic, moderate to 
severe PTSD and major depressive disorder.  He assigned a GAF 
score of 55, and noted that the veteran had anger problems 
and social withdrawal.    

A September 2007 statement by the veteran's friend, K.S., 
denotes his impression that the veteran had severe PTSD.  
K.S. had attended weekly PTSD therapy sessions conducted by 
L.M., LCSW.

b. Discussion 
The Board determines that the evidence preponderates in favor 
of a 50 percent rating, but no more than 50 percent from 
February 28, 2003 through August 1, 2003.  In particular, the 
veteran reported having anger problems as well as anxiety, 
depression, and difficulty communicating with others, all of 
which manifestations preponderate in favor of an increased 
evaluation to 50 percent.  The veteran's GAF score of 41, 
assigned in May 2003, which reflects serious symptoms, to 
include serious impairment of social or occupational 
functioning, is also consistent with such a higher 
evaluation.  The Board determines that the evidence for this 
time period does not weigh in favor of assigning increased 
evaluations of 70 percent or 100 percent, as the veteran at 
this time did not exhibit symptomatology consistent with 
those ratings.  That is, the medical reports spanning March 
2003 through July 2003 do not reflect that the veteran had 
perceptual distortions, abnormal thought process or speech, 
an inability to perform activities of daily living, memory 
loss of names of close relatives or self, obsessional rituals 
that would interfere with routine activities, or spatial 
disorientation, as would typify these evaluations.  Instead, 
during this time period, the veteran partook in volunteer 
activities and family events, and continued to appear well-
groomed.  As such, the Board determines that the evidence 
weighs in favor of an increased rating to 50 percent, and 
only 50 percent, from February 28, 2003 through August 1, 
2003.     

The Board additionally finds that the evidence weighs against 
an increased rating in excess of 30 percent from August 2, 
2003 through November 21, 2004.  Specifically, although the 
veteran had a depressed mood and anxiety during this time, he 
appeared well-groomed, alert and oriented, and exhibited 
coherent and goal-directed thought and speech without signs 
of delusion, psychotic symptoms or memory impairment.  He 
also partook in social programs, such as Fishing Buddies, and 
reported having social support from his family.  The August 
2, 2003 VA clinician, who thoroughly reviewed the veteran's 
claims file, also offered her impression that the veteran had 
"mild" PTSD, and her assigned GAF score of 75, representing 
slight impairment in social or occupational functioning, or 
the presence of only transient symptoms, is reflective of 
this assessment.  Such evidence aligns most closely with, at 
most, a 30 percent evaluation and preponderates against 
higher ratings of 50 percent or more, which typically involve 
such symptoms as circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment and impaired abstract thinking; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech, spatial 
disorientation, neglect of personal appearance and hygiene; 
gross impairment in thought processes or communication; and 
persistent delusions or hallucinations.   

While the Board acknowledges that the veteran had a single 
report of suicidal ideation in September 2004, this incident 
appears to have become resolved during the this period, as 
reflected in a subsequent September 2004 VA medical record 
where he indicated that he had no other suicidal thoughts, an 
October 2004 VA medical report where the veteran seemed 
generally more "upbeat," and a November 8, 2004 VA medical 
record, when he conveyed that he was feeling well by way of a 
"thumbs up" gesture.  Overall therefore, and in light of 
the total disability picture for the period between August 2, 
2003 through November 21, 2004, the evidence weighs against 
assignment of an evaluation in excess of 30 percent.      

The Board further determines that the evidence weighs in 
favor of an increased rating to 50 percent, but no more than 
50 percent, from November 22, 2004 through March 7, 2005.  
During this time, the veteran exhibited such symptoms as 
increased antsy behavior, depression, memory lapses, anger 
issues, road rage, picking fights and reduced ability to 
concentrate, which preponderates in favor of a 50 percent 
evaluation.  The record does not reflect that the veteran 
neglected or failed to maintain his personal hygiene, as 
would typify ratings of 70 percent or 100 percent, nor does 
it indicate that he had delusions or hallucinations, any 
disorientation or suicidal ideations, as would characterize 
these increased ratings.  At this time, the veteran had a 
euthymic mood and wide-ranging affect, which also supports an 
evaluation of no more than 50 percent.  Overall, therefore, 
the veteran exhibited symptomatology most consistent with a 
50 percent evaluation, but no more than 50 percent, from 
November 22, 2004 through March 7, 2005.               

Finally, the Board concludes that the evidence weighs against 
an increased rating in excess of 50 percent from May 1, 2005.  
In particular, the evidence from this time period reflects 
that the veteran continued to appear well-groomed and 
participated in his group therapy sessions, in addition to 
going on social outings with his family.  He had spontaneous 
speech, logical thought process, as well as attention and 
concentration within normal limits.  At times, namely in July 
2005, August 2005, October 2005, his PTSD symptoms seemed to 
improve and he appeared more up beat to clinicians, and 
although the veteran continued to have depression, anger and 
irritability problems throughout this time, VA clinicians in 
August 2005 and February 2006 noted that he appeared to feel 
better after having discussed issues that upset him.  The 
veteran also indicated that he had no suicidal ideation as 
recently as September 2007, and his most recent GAF score of 
55, reflects the presence moderate symptoms, such as having 
conflicts with peers and flat affect.  In the Board's view, 
such evidence most closely aligns with a 50 percent 
evaluation.  

While the Board notes that the veteran reported having a 
hallucination episode on one occasion in January 2006, which 
could support an increased evaluation, this event apparently 
became resolved, as he reported no hallucinations thereafter, 
to include most recently in September 2007.  Accordingly, it 
cannot be said that the veteran has experienced 
"persistent" hallucinations, as would typify a 100 percent 
rating.  In addition, although the veteran experienced some 
memory problems in September 2007, and medical reports dated 
February 2006 and September 2007 indicate that the veteran 
had "severe" PTSD with continued anger, in light of the 
overall disability picture and the lack of such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, disorientation, neglect of 
personal appearance and hygiene, an inability to establish 
and maintain effective relationships, and gross impairment in 
thought processes or communication, the Board finds that an 
increased evaluation in excess of 50 percent is not 
warranted.                                        

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected PTSD has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his PTSD pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial rating of 50 percent, but no more than 50 percent, 
for PTSD from February 28, 2003 through August 1, 2003, is 
granted.   

An initial or staged rating in excess of 30 percent for PTSD 
from August 2, 2003 through November 21, 2004, is denied. 

A staged rating of 50 percent, but no more than 50 percent, 
for PTSD from November 22, 2004 through March 7, 2005, is 
granted.  

An initial or staged rating in excess of 50 percent for PTSD 
from May 1, 2005 is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


